Citation Nr: 0210085	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to December 5, 1988 
for the grant of service connection for a heart disability, 
to include arrhythmia and ventricular tachycardia.  

(The issue of entitlement to an effective date prior to 
December 5, 1988 for the grant of a 100 percent rating for 
chronic obstructive pulmonary disease with bronchial asthma, 
restrictive lung disease, and the service-connected heart 
disability, to include arrhythmia and ventricular 
tachycardia, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to June 1949 and from August 1950 to March 1951.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a heart disability, to include 
arrhythmia and ventricular tachycardia, recharacterized the 
service-connected bronchial asthma disability, and increased 
the rating from 60 percent to 100 percent for service-
connected chronic obstructive pulmonary disease with 
bronchial asthma, restrictive lung disease, and the service-
connected heart disability, to include arrhythmia and 
ventricular tachycardia, from December 5, 1988.  

Following the April 2000 rating decision and the veteran's 
testimony at a March 2002 hearing, the following issues 
became moot:  1) compensation for a cardiac disability under 
38 U.S.C. § 1151; 2) a total rating based upon individual 
unemployability; and 3) entitlement to an effective date 
prior to October 7, 1996 for the grant of a 60 percent rating 
for service-connected bronchial asthma.  Coronary artery 
disease, status post myocardial infarction with four-vessel 
coronary artery bypass graft, remains a nonservice-connected 
disability.  

Because an earlier effective date is warranted for the grant 
of service connection for the heart disability, to include 
arrhythmia and ventricular tachycardia, the Board is 
undertaking additional development on the issue of 
entitlement to an effective date prior to December 5, 1988 
for the grant of the 100 percent rating for chronic 
obstructive pulmonary disease with bronchial asthma, 
restrictive lung disease, and the service-connected heart 
disability, to include arrhythmia and ventricular 
tachycardia, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  A February 9, 1983 Board decision denied entitlement to 
service connection for a heart disability as secondary to 
service-connected bronchial asthma; the veteran was notified 
of the Board decision by letter.  

2.  The April 2000 rating decision granted service connection 
for a heart disability, to include arrhythmia and ventricular 
tachycardia, from December 5, 1988.  

3.  Entitlement to service connection for the heart 
disability, to include arrhythmia and ventricular tachycardia 
arose on May 11, 1983, based on findings from a VA Holter 
monitor test, which constitutes an informal claim of 
entitlement to service connection.  


CONCLUSIONS OF LAW

1.  The February 9, 1983 Board decision is final.  
38 U.S.C.A. § 4004(b) (1982).  

2.  The criteria for an effective date of May 11, 1983 for 
the grant of service connection for a heart disability, to 
include arrthymia and ventricular tachycardia, have been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and enough of 
the veteran's post-service medical records from the 
identified health care providers to determine the date that 
entitlement to service connection for a heart disability 
arose.  While the veteran asserts that various VA and private 
medical records dated from November 1980 to November 1988 are 
missing from the claims folder, the existing medical evidence 
refers to specific events from 1980 to 1983 and leaves no 
doubt about the date of the veteran's first heart attack and 
subsequent heart surgeries and examination findings.  The 
service connection claim can be adjudicated without obtaining 
additional medical records because the current evidence 
supports the grant of an earlier effective date for service 
connection.  In any event, the veteran was examined and 
treated at VA facilities, filed numerous lay statements with 
the RO, and provided sworn testimony at hearings by travel 
board in April 1991, by video in April 1999, at the RO in 
December 2000, and at the VA Central Office in March 2002.  
The RO's June 1983 and December 1998 letters to the veteran, 
the October 1997 and April 2000 rating decisions, the 
December 1998, October 2000, and April 2001 statements of the 
case, and the November 1998 and October 1999 Board remands 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate the claim.  Since 
the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For a claim received more than one year after separation from 
service, the effective date for service connection is the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  

The RO received the veteran's first claim of entitlement to 
service connection for a heart disability almost thirty years 
after his March 1951 separation from service.  According to a 
January 1981 VA surgery report, the veteran had no chest pain 
or known heart disease before he suffered an acute inferior 
wall myocardial infarction on November 17, 1980 and underwent 
a cardiac catheterization in January 1981.  Soon after, on 
March 23, 1981, the veteran filed a statement that 
constituted an informal claim of entitlement to service 
connection for heart disease as secondary to service-
connected bronchial asthma.  The veteran contended that his 
recent heart problems had been brought on by asthma symptoms.  

The March 23, 1981 claim cannot form the basis for an earlier 
effective date for the grant of service connection because 
the February 9, 1983 Board decision denied entitlement to 
service connection for a heart disability and became final.  
Previous rating decisions in May 1981, May 1982, and August 
1982 denied entitlement to service connection for heart 
disease because the medical evidence did not support a nexus 
between the veteran's current heart disease and service-
connected bronchial asthma.  The February 9, 1983 Board 
decision denied entitlement to service connection for 
coronary artery disease because no heart disability of any 
kind was discovered until many years after service and 
because, even then, the obstructive coronary artery disease 
was not hypoxic or ischemic in nature.  The February 9, 1983 
Board decision became final because the veteran was informed 
of the Board decision by letter.  38 U.S.C.A. § 4004(b).  

Following the February 9, 1983 Board decision, the veteran 
filed his first application of entitlement to service 
connection for a heart disability on June 3, 1983.  The 
formal June 1983 application stated that he last worked as an 
actor in two movies for approximately one week.  In July 
1983, he asserted that he last worked as a traveling garment 
salesman in 1979 but failed to mention later work at a 
community college in 1981.  He asserted that he was receiving 
treatment for arrhythmia at a VA facility and that extreme 
chest pain, dizziness, and shortness of breath confined him 
to bed two to three days at a time and prevented him from 
returning to work.  

The claim of entitlement to service connection, to include 
arrhythmia and ventricular tachycardia, then turns on whether 
entitlement to service connection arose before or after June 
3, 1983.  Before June 1983, the veteran's heart had normal 
rhythm in January 1951 and no heart disorders were noted at 
examinations in September 1948, January 1951, August 1951, 
May 1978, December 1978, and January 1979.  Even after the 
veteran suffered a non-service connected myocardial 
infarction in November 1980, his heart rate was 80 and 
regular at a VA hospitalization from March 1981 to April 
1981, and he had a normal heart rate and rhythm in July 1981.  
No supraventricular tachycardia activity was present during a 
July 1981 VA electrocardiogram.  

Entitlement to service connection arose on May 11, 1983, when 
arrhythmia and ventricular tachycardia were revealed by a VA 
test.  A report of VA hospitalization from May 30, 1983 to 
June 16, 1983 states that a May 11, 1983 Holter monitor test 
showed sinus tachycardia, multifocal premature ventricular 
contractions, and occasional couplets.  Although the May 11, 
1983 Holter monitor test report is not included in the claims 
folder, transmission of medical information through a 
physician, in this case the VA doctor who monitored the 
veteran's May 1983 to June 1983 hospitalization, is 
sufficient to state a reliable medical finding.  See Flynn v. 
Brown, 6 Vet. App. 500, 503 (1994).  Certainly, 
electrocardiograms during the May 1983 to June 1983 
hospitalization confirmed the existence of ventricular 
bigeminy, which is an arrhythmia consisting of repeated 
sequence of one ventricular premature complex followed by one 
normal beat.  For these reasons, entitlement to service 
connection for the heart disability, to include arrhythmia 
and ventricular tachycardia, arose on May 11, 1983.  

The May 11, 1983 VA Holter monitor test report will be 
construed as the earliest claim of entitlement to service 
connection because the VA is deemed to have constructive 
knowledge of documents generated by VA medical facilities, 
even if the records are not in the veteran's claims folder.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The date of 
receipt is the date on which a claim, information, or 
evidence was received in VA.  See 38 C.F.R. § 3.1(r).  
Moreover, any communication or action, indicating an intent 
to apply for a benefit under the laws administered by VA and 
identifying the benefit sought, from a claimant or a duly 
authorized representative may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  A claim or application is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  The 
veteran evidenced a belief in entitlement to service 
connection for arrhythmia and ventricular tachycardia because 
he sought measurement by Holter monitor test in May 1983 and 
filed a formal application soon after in June 1983.  

Because the May 11, 1983 informal claim was received by the 
VA on the same date that entitlement to service connection 
for a heart disability, to include arrhythmia and ventricular 
tachycardia, arose, the effective date for the grant of 
service connection is May 11, 1983.  See 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155.  


ORDER

Entitlement to an effective date of May 11, 1983 for the 
grant of service connection for a heart disability, to 
include arrhythmia and ventricular tachycardia, is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

